Cepeda v City of New York (2022 NY Slip Op 03208)





Cepeda v City of New York


2022 NY Slip Op 03208


Decided on May 17, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 17, 2022

Before: Mazzarelli, J.P., Oing, Moulton, González, Kennedy, JJ. 


Index No. 401990/01 Appeal No. 15953 Case No. 2021-01551 

[*1]Dimas Cepeda et al., Plaintiffs-Respondents-Appellants,
vThe City of New York et al., Defendants-Appellants-Respondents.


Anna J. Ervolina, Brooklyn (Harriet Wong of counsel), for appellants-respondents.
Parker Waichman LLP, Port Washington (Jay L.T. Breakstone of counsel), for respondents-appellants.

Order, Supreme Court, New York County (J. Machelle Sweeting, J.), entered on or about April 16, 2021, which denied defendants City of New York and New York City Transit Authority's (collectively, the City) motions to preclude plaintiffs from offering testimony or evidence at trial and to dismiss the complaint pursuant to CPLR 3042(d) and 3126 and for sanctions, and denied plaintiffs' cross motion for sanctions against the City, unanimously affirmed, without costs.
Supreme Court properly denied the City's motion to preclude and dismiss the complaint, since the City failed to establish a pattern of willful noncompliance with discovery (see Westchester Med. Ctr. v Amoroso, 110 AD3d 580, 580-581 [1st Dept 2013]; Hassan v Manhattan & Bronx Surface Tr. Operating Auth., 286 AD2d 303, 304-305 [1st Dept 2001]).
The court did not abuse its discretion in denying the motions of the City and plaintiffs for sanctions (see Gidumal v Cagney, 144 AD3d 550, 552 [1st Dept 2016]).
We have considered the parties' remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 17, 2022